United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3009
                                    ___________

In re: Dean Ledvina,                       *   Appeal from the United States
                                           *   District Court for the
             Petitioner.                   *   Western District of Arkansas.
                                           *      [Unpublished]

                                    ___________

                           Submitted: March 30, 2000
                               Filed: April 6, 2000
                                   ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

      Dean Ledvina appeals from the district court’s1 denial of his “Motion to
Subpoena Records and Information” from Supreme Court Justice Sandra Day
O’Connor, and the court’s denial of his motion to reconsider. Having carefully
considered the matter, we conclude that denial of the subpoena was correct, see In re
United States, 197 F.3d 310, 313-16 (8th Cir. 1999) (subpoena should not issue against
high government official absent extraordinary circumstances, including showing that
official possesses information essential to case which is not obtainable from another
source, and showing of entitlement to relief sought), and that denial of reconsideration
was not an abuse of discretion, see Sanders v. Clemco Indus., 862 F.2d 161, 169-70

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
(8th Cir. 1988) (standard of review; movant’s failure to present arguments not
previously considered by district court is controlling factor against granting
reconsideration).

     Accordingly, we affirm the judgment of the district court.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-